Citation Nr: 0005090	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a higher initial rating for deep vein 
thrombosis of the left lower extremity, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1983 to July 
1992.

These matters came to the Board of Veterans' Appeals (Board) 
from a March 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which made the following determinations: granted service 
connection for deep vein thrombosis of the lower left 
extremity and assigned a 20 percent rating; granted service 
connection for hepatitis C; granted service connection for 
right thigh and left scrotum varicose veins; granted service 
connection for hammertoes; denied service connection for a 
left knee disability; and denied service connection for 
exposure to volcanic ash.  Notification of the decision was 
issued in April 1993.  The veteran submitted a notice of 
disagreement with the determinations regarding the rating of 
his deep vein thrombosis and hepatitis C, as well as the 
denial of his claim of service connection for a left knee 
disability and exposure to volcanic ash.  A statement of the 
case, which addressed the issues set forth in the notice of 
disagreement, was issued in July 1993.  The veteran submitted 
his substantive appeal in March 1994.  

In June 1995, the veteran appeared and testified at the RO 
before a hearing officer.  At that time, he raised the issue 
of an increased rating for dysthymia.  This was accepted as 
an informal claim.  See June 1995 transcript of personal 
hearing at pages 1 to 3.  However, further action has not 
been taken regarding that matter, and is referred to the RO 
for the appropriate action.  Also, he withdrew the issue of 
service connection for exposure to volcanic ash.  See June 
1995 transcript of personal hearing at page 1.

In May 1999, the veteran appeared and testified at the RO 
before the undersigned, and at that time he withdrew his 
appeal of the issue of an increased rating for hepatitis C.  
See May 1999 transcript of personal hearing at page 2.  At 
the time of the hearing, the veteran submitted additional 
evidence and waived consideration by the Agency of Original 
Jurisdiction as provided under 38 C.F.R. § 20.1304.  See May 
1999 transcript of personal hearing at page 2.  Additional 
evidence, received by the Board in July 1999, was received 
and covered by the waiver of May 1999.  See May 1999 personal 
hearing transcript at page 13.

In a September 1995 decision, the RO determined that a higher 
initial rating of 30 percent was warranted for the veteran's 
left lower extremity deep vein thrombosis.  As a 30 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  There is clear and unmistakable evidence that the veteran 
had injured his left knee and experienced subluxation prior 
to service, since the service and post-service medical 
records show that there was a history of an injury to the 
left knee when the veteran was in the 9th grade.  

3.  Service records show treatment for chronic left knee 
subluxation after being asymptomatic for approximately 10 
years, therefore the disability resulting from the veteran's 
pre-service left knee injury increased in severity during 
service.

4.  The veteran's deep vein thrombosis of the left lower 
extremity is manifested by chronic pain, some discoloration, 
the reported development of an ulcer, and edema relieved by 
elevation of the extremity, comparable to persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration. 


CONCLUSIONS OF LAW

1.  Service connection is warranted for left knee 
subluxation.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.103, 3.306 (1999).  

2.  The prior criteria for an evaluation greater than 30 
percent for service-connected deep vein thrombosis of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.114(a) (1999), 4.104, 
Diagnostic Code 7121 (effective prior to January 12, 1998).

3.  The current criteria for an evaluation of 40 percent for 
service-connected deep vein thrombosis of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103, 4.7 (1999), 4.104, Diagnostic Code 
7121 (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Left Knee

The veteran's enlistment examination and medical history 
reports of March 1984 are negative with regard to knee 
disorders.  In April 1986, the veteran was seen for possible 
patellar subluxation of the left knee.  It was noted that he 
had injured the knee in the 9th grade and that there were 
subsequent episodes of patellar subluxation.  He was placed 
on physical profile in April and June 1986.  X-rays of the 
left knee, taken in 1986 and 1990, were negative.  Records 
dated from March to June 1990, reflect a finding of chronic 
subluxation of the left knee and the veteran's placement on 
physical profile.  In June 1990, a brace was ordered. 

The veteran was afforded a VA examination in September 1992.  
He reported his history of subluxation dating back to 1976, 
and the subsequent problems with subluxation during service.  
At the time of the examination, he did not have a problem.  

Private medical records associated with the claims folder 
show that the veteran injured his knee in February 1995 when 
he twisted it while moving a barrel.  It was noted that the 
veteran had a type two malalignment.  In a February 1995 
record, Dr. Steven F. Schutzer noted that the veteran had not 
done well with conservative treatment and that he would be a 
candidate for arthroscopic lateral release and tibial 
tubercle anteromedialization.  In March 1995, further 
discussion of surgical intervention was mentioned.  The 
veteran underwent surgery in April 1995.  In June 1995, it 
was noted that the veteran was status post knee surgery, and 
the veteran expressed concerns about episodes of the knee 
giving out.  

In June 1995, the veteran testified that his left knee 
condition was aggravated during service.  He initially 
injured his knee while in the 9th grade, around 1976.  During 
service he experienced subluxation on a continual basis.  He 
re-injured his knee in November 1994 and was given another 
brace for his knee.  He noticed problems with the kneecap 
slipping in February.  He had knee surgery in April 1995, and 
he has had problems with losing control of the leg.  

Records dated in 1995 and 1996 reflect his complaints of knee 
pain.  In an October 1995 letter, Dr. Schutzer reported that 
the veteran provided him with copies of his service medical 
records which clearly indicated that the veteran was having 
recurrent patellar instability of the left knee and that 
these episodes occurred while the veteran was on active duty.  
Despite conservative treatment, he continued to have problems 
with the knee following his discharge from service.  
Eventually, in 1995, he had surgery.  Dr. Schutzer opined 
that the veteran's left patellar problem has been an ongoing 
and progressive difficulty since his active tour of duty.  

Treatment records dated from 1997 to 1999, reflect ongoing 
complaints and treatment for left knee and leg pain.  In June 
1998, the examiner noted that the veteran's chronic knee pain 
had improved somewhat with the removal of hardware.  The 
examiner commented that surgical changes were to be expected.  

In May 1999, the veteran testified that he initially 
experienced the knee cap sliding over when he injured his 
left knee during the 9th grade, and that he did not have 
problems with the knee until he began to experience chronic 
subluxation during service.  Since the surgery in 1995, the 
kneecap does not slide out of place, but he has had ongoing 
problems with it.  


Deep Vein Thrombosis of the Left Lower Extremity

The service medical records document the diagnosis and 
treatment of deep vein thrombosis of the left lower extremity 
in 1992.  A medical board report shows that temporary 
retirement was recommended.  

At the time of his VA examination of September 1992, the 
veteran complained of left leg pain, particularly in the calf 
and thigh.  He also experienced numbness and tingling in the 
left foot.  The examiner observed that the left foot and 
lower leg were a darker color of bluish hue when dependent, 
and normal color when both legs were elevated.  At nine 
inches above the knee, the left thigh measured 22 inches 
compared to 21.5 inches on the right.  At knee level, the 
knee circumference was 16 inches and 15 for the right.  At 
six inches below the knee, circumference was 13 1/4 inches on 
the left, and 13 1/8 on the right.  Both ankles measured 8 
inches.  There was no apparent edema in the lower leg.  The 
only difference was 1 inch at the knees.  There were no 
scars.  The examiner diagnosed history of deep vein 
thrombosis of the left popliteal and superficial femoral vein 
on the left, both clinically and by MRI, ultrasound, and 
venogram.  

In October 1992, the following was noted on an examination of 
the extremities: normal pulses; increased sudomotor and 
vasomotor tone (mild); calves and thighs measured 12 1/2 inches 
at five and one half inches below the patella and 21 inches 
at eight inches above; left calf might have been 1/4 inch 
larger with slight calf tenderness, but none in the left 
popliteal fossa; and no edema.  The examiner did not notice 
any stasis changes or significant varices.  The left foot 
veins were slightly more prominent than the right.  Venous 
Doppler at the groin showed good variation with respiration 
and good transmission.  There was minimal venous reflux and 
no obstruction found.  

In March 1993, the RO granted the claim of service connection 
for deep vein thrombosis of the left lower extremity.  A 20 
percent rating was assigned, effective July 28, 1992.

In a March 1993 letter, Dr. Philip D. Allmendinger reported 
that on examination, there was no gross swelling or 
discoloration of the leg, although the left leg appeared 
larger than the right.  There was a 2-centimeter enlargement 
at the level of the calf and at the thigh.  It was noted that 
the severe acute deep venous thrombosis that the veteran 
experienced had not left him with any significant venous 
insufficiency at that time.  He suspected that the pain at 
the calf and ankle level was secondary to ischemia of the 
peripheral nerves, and resolution of the symptomatology was 
not certain.  The physician went over a possible method of 
treatment involving the peripheral and sural nerves, but did 
note that the veteran should wear support stockings over the 
calf to prevent the complications of venous insufficiency and 
hopefully bring about a slow resolution of the peripheral 
nerve injury.  He had tried amitriptyline and anti-
inflammatories, but without any results. 

In a May 1993 note, Dr. Allmendinger reported that the 
veteran continued to have discomfort in the left leg, which 
he described as a burning pain in the calf.  Dr. Allmendinger 
felt that it was likely secondary to ischemia of the 
peripheral nerves during a bout of severe thrombophlebitis.  
The matter was discussed with another physician and the 
veteran was to be given a trial of sympathetic blocks.  

Records from Dr. Paul Dolinsky show that the veteran was 
evaluated in January and February 1994.  On examination, the 
left calf measured 35 centimeters in circumference compared 
to 33.5 centimeters on the right.  Arterial pulses were 
intact, but the medial ankle was slightly edematous with a 
bluish discoloration that became more prominent in the 
dependent position.  The venous system was remarkable for 
very prominent serpiginous bulging veins on the scrotum and 
venous fullness in the inguinal area.  In November 1994, it 
was noted that the veteran was evaluated in March, July and 
November 1994.  He continued to have significant leg 
discomfort and dependent discoloration and swelling.  The 
March 1994 venous Doppler study failed to reveal a deep 
venous thrombosis, but did show an old thrombosis of the 
femoral vein and proximal saphenous vein.  Collaterals had 
developed.  Arthritic complaints were investigated 
serologically in November 1994.  He had been treated with 
non-steroidal anti-inflammatory medications with limited 
effect.  The occasional use of acetaminophen with codeine had 
been recommended.  

A May 1995 venous study showed no significant change in the 
left leg when compared to a preoperative study.  It was also 
noted that the old deep vein thrombosis remained with no 
change.  

In June 1995, the veteran testified that at the end of the 
day, he has to elevate his leg.  He wears a vascular 
stocking, and the toes are discolored.  The left leg is 
bigger than the right due to swelling, and he experiences 
pain on a continual basis.  Recently, he noticed an 
ulceration at the heels.  He noted that a physician told him 
that the decreased activity due to the leg is one of the 
reasons he has gained weight.  He experiences numbness in his 
left foot on a daily basis.  The left foot is larger than the 
right, and is swollen in appearance.  He also noted that his 
varicose veins had increased in size on the left as well.  He 
has been treated with Coumadin, and given Tylenol with 
codeine for pain.  

In July 1995, he complained of four to five days of distal 
left leg pain and swelling.  The examiner reported an 
assessment of possible localized thrombophlebitis and doubted 
proximal involvement.  In October 1996, the veteran was 
treated for left leg pain.  The examiner reported an 
assessment of chronic left knee pain with probable fasciitis 
associated with chronic venous insufficiency.  Treatment 
records dated from 1997 to 1999 reflect ongoing complaints 
and treatment for left knee and leg pain, including the 
veteran's venous insufficiency.  In June 1998, the examiner 
noted that the veteran was reassured that the most reasonable 
course of treatment involved the use of the compression 
stocking and isometric exercises.  Stabilization was to be 
expected, but substantial improvement would be unlikely.  

The veteran was afforded a VA examination in July 1998.  It 
was noted that the veteran had been wearing Jobst stockings 
up to calf.  He has had increased varicosities of the left 
thigh and left and right scrotum.  He experiences discomfort 
in his entire left leg, but particularly around the ankle and 
calf.  His left ankle and legs swell at the end of the day, 
and there is discoloration about his ankles.  He could wear 
shoes, but they become tight and he has to wear a wide shoe 
rather than the medium he used to wear.  His left foot and 
ankle become blue when standing.  He is under the care of an 
internist, and is seen on a monthly basis for hepatitis, 
problems with the left knee and the deep vein thrombosis.  He 
takes Motrin four times a day, and Tylenol two to three times 
week when the pain is more severe.  There have been no side 
effects so far from the medication.  His employment duties 
mostly involve computer work, but there are times when he is 
on his feet all day.  At those times, his shoes become tight.  
Generally, he is on his feet around half of the time at work, 
and he works fifty hours a week.  Most days, he has to 
elevate his legs when he comes home from work.  Occasionally, 
he has to take a narcotic.  He has varicose veins, and 
experiences fatigue, pain, discoloration, and edema.  This 
occurs primarily in the left lower extremity, but he has been 
experiencing some pain in the right thigh and scrotum on both 
sides.  He complained of numbness and tingling in the left 
foot which come on at anytime, but are not related to 
standing or what he is doing.  The edema is relieved by 
elevation of his extremity and wearing Jobst stockings.  

The examiner noticed visible and palpable varicose veins, as 
well as spiders on the right thigh and a 4-inch tortuous vein 
anteriorly on the right side.  On the left leg, the examiner 
saw an 11 inch tortuous vein on the left anterior thigh, and 
a 10 inch varicosity on the anterior tibia.  The veins on the 
left foot were engorged, and there was discoloration of the 
left foot up to his ankles, bluish both medially and 
laterally, and brownish discoloration medially and laterally 
at the ankle.  There was no edema.  There was a three inch 
scar on the anterior knee with pigmentation, and was 
stabilization of patellar dislocation.  He had two surgeries 
with removal of hardware.  On the scrotum, the examiner 
noticed tortuous veins, on the right and left side which 
measured about 5 to 6 inches.  There were no abdominal 
varicosities at that time.  There were no varicosities 
posteriorly, and they were mostly on the anterior portion of 
both legs.  There were no ulcers.  He has edema at the end of 
the day, and there was stasis pigmentation around the ankle.  
The examiner diagnosed deep vein thrombosis of the 
superficial femoral vein and left popliteal in 1992 from the 
knee to the thigh.  The examiner also diagnosed varicose 
veins of the entire left anterior legs, scrotum, and some on 
the right thigh with pigmentation of the left ankle and 
discoloration of the left foot, blue color up to the ankle, 
edema at the end of the day and discomfort of the left leg 
all the time and cramping in the left calf on stretching.  
There was no cramping on walking. 

In May 1999, the examiner noted that the veteran's chronic 
left leg pain was due to multiple etiologies, one orthopedic 
with chronic left knee discomfort despite multiple medical 
intervention, and left ankle discomfort with history of 
varicosities.  

In May 1999, the veteran testified that his foot is blue when 
he wakes up in the morning.  He was to undergo surgery that 
June.  An ulcer had formed on his left inside heel.  He 
experiences a pins and needles sensation, which accompanies 
changes in the weather.   

In a June 1999 consultation report, Dr. James J. Gallagher 
reported that the examination revealed that arterial 
circulation down to and including pedal pulses, was 
completely normal in terms of strength and contour.  The feet 
were warm and well perfused.  There were varicosities on the 
upper inner aspect of the thigh in the range of 2/4, and not 
much else was seen down in the more distal thigh or calf 
area, and there were no stigmata of any chronic venous 
insufficiency.  On the left leg, there was some varicose 
veins tracking along the anterior thigh down towards the 
knee, which were visibly apparent, and did not appear 
particularly large by visible examination, but were fairly 
substantial when palpated and under significant pressure when 
standing.  The veins in the calf area were in the range of 
2/4.  The left leg was slightly increased in size compared to 
the right.  There was an increase in the predominance of 
spider type telangiectasia, and at the time of the 
examination, the color was fairly stable in comparison to the 
opposite side.  There was no particular thickening or 
dermatoliposclerosis of the gaiter area of the left leg and 
just a few very scattered skin pigmentation changes.  The 
scrotal area was remarkable for some cutaneous varicosities 
on the surface.  

Dr. Gallagher determined that the veteran had postphlebitic 
syndrome and that he had a previously known totally occluded 
common femoral vein and that the initial approach should be 
directed towards better control of the edema and discomfort 
at the end of the day.  The stocking that he uses could be 
increased in terms of strength, and the examiner felt that 
this should work.  If this course of action did not produce 
satisfactory results, then surgical options would be 
explored.  The options would include ligation and stripping 
of the varicose veins, which would include evaluating the 
veteran for a venous bypass type procedure if the common 
femoral vein remained occluded.  

II.  Legal Analysis

Service Connection for a Left Knee Disability

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110 (West 1991). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).    

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connection unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (1999).

In this case, it is clear from the evidence that the veteran 
initially injured his knee while in the 9th grade.  This is 
apparent from the veteran's testimony and the reported 
medical history that appears in the service and post-service 
medical records.  Therefore, the matter now before the Board 
is whether the condition was aggravated during service.  The 
Board finds that the evidence favors the veteran's claim in 
this regard.  

In this case, the service medical records and the veteran's 
testimony show that his problem with the left knee did not 
resurface until some years after the initial injury, about a 
year into his period of active service.  Thereafter, he 
experienced chronic subluxation, which has been documented in 
the service and post-service medical records.  Therefore, it 
is reasonable to conclude that the condition was aggravated 
during service since the subluxation resurfaced and became 
chronic after years of being asymptomatic.  Furthermore, in 
the letter of October 1995, the veteran's treating physician, 
Dr. Schutzer, reported that the veteran's left patellar 
problem appeared to be ongoing and progressive in difficulty 
since his period of service.  Therefore, overall, the 
evidence favors the veteran's claim with regard to 
demonstrating aggravation of a left knee disability during 
service, and the appeal is granted.  
Deep Vein Thrombosis of the Left Lower Extremity

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1997).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his deep venous thrombosis of the left 
lower extremity.  Thus the Board must consider the rating, 
and, if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  With regard to the disability at 
issue, the Board finds that the evidence does not demonstrate 
that there was in increase or decrease in the disability that 
would suggest the need for staged ratings. 

Service connection is currently in effect for deep venous 
thrombosis of the left lower extremity, rated 30 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1999).  Since the veteran initiated 
this appeal, amendments were made to the rating criteria used 
to evaluate cardiovascular disabilities.  62 Fed. Reg. 65207-
65224 (1997).  The new rating criteria took effect January 
12, 1998.
The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, the amended criteria are more 
favorable and will be applied as of their effective date.  
See 38 C.F.R. § 3.114(a) (1999).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the Board acknowledges that the 
most recent supplemental statement of the case of August 
1998, addressed the new rating criteria.  Therefore, the 
veteran has been informed of the new criteria and their 
application.  

Under the prior version of Diagnostic Code 7121, the 
disability is described as phlebitis or thrombophlebitis, 
unilateral with obliteration of deep return circulation 
including traumatic conditions.  A 30 percent rating is 
assigned under the following conditions: when there is 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation or 
cyanosis.  A 60 percent rating is assigned for persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  A 100 percent rating is assigned when there is 
massive board-like swelling, with severe and constant pain at 
rest.  

Under the current version of Diagnostic Code 7121, the 
disability is characterized as post-phlebitic syndrome of any 
etiology.  A 20 percent rating is assigned when there is 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned when there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
assigned when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is assigned when there is 
massive board-like edema with constant pain at rest. 

Under the old criteria, there is no basis for a rating 
greater than the 30 percent already awarded.  The evidence 
shows swelling that is readily relieved by recumbency, and 
mild discoloration.  The relief offered by elevation is 
considerably greater than "only very slight", which is the 
finding required for 60 percent.

However, the Board finds that the application of the new 
criteria permits the assignment of an increased rating for 
the deep venous thrombosis of the left lower extremity.  From 
the examination findings of record, it is clear that the 
veteran experiences pain and that the left leg tends to be 
larger than the right leg.  He needs to use stockings and 
elevate the leg at the end of the day, and takes medication 
for the discomfort.  He has noticed the appearance of an 
ulceration and there have been notations regarding 
discoloration.  Also, the problems with the leg are increased 
when he spends most of the day standing.  Therefore, when 
applying the old criteria, the disability picture presented 
is no more than persistent swelling of the leg, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency, and some discoloration, and there would not be a 
question as to which evaluation should apply.  38 C.F.R. 
§ 4.7 (1999).  However, when applying the new criteria, the 
disability picture presented can be described as persistent 
edema, incompletely relieved by elevation of extremity, with 
pigmentation but with or without beginning ulceration.  
Therefore, a 40 percent rating is warranted, as of the 
effective date of the new criteria.  

Even though a higher rating of 40 percent is warranted when 
applying the new criteria, there is not a question as to 
whether the disability picture approximates the new criteria 
for a 60 percent rating.  38 C.F.R. § 4.7 (1999).  Aside from 
the veteran's need to elevate the leg due to edema at the end 
of the day and findings noted regarding the condition of his 
skin, the evidence does not indicate that there is persistent 
ulceration, which is also required for 60 percent rating 
under the current version of Diagnostic Code 7121. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7121, do not provide a basis to assign an evaluation higher 
than that assigned herein.

Here, the preponderance of the evidence is against the 
veteran's claim for a rating greater than 30 percent for deep 
venous thrombosis of the left lower extremity, therefore the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.


ORDER

Entitlement to service connection for left knee subluxation 
has been established, and the appeal is granted.

Entitlement to an increased rating of 40 percent effective 
January 12, 1998, for deep vein thrombosis of the left lower 
extremity has been established, and the appeal is granted 
subject to regulations applicable to the payment of monetary 
benefits. 



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

